DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/04/22 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11412058. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same techniques for deploying a dynamic pool of computing nodes to perform distributed data stream programming and processing in a work distribution system.

U.S. Patent No. 11,412058
U.S. Application No. 17/880893
1. One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: sending a request indicating one or more regions of program code to access a stream in a stream pool and to execute on a processing node in a processing nodes pool, the processing node corresponding to a stream rank of the stream; 

accessing the stream defined in the one or more regions of the program code to service the request; 

selecting the processing node to use for execution of the one or more regions of the program code based at least on the stream rank of the stream; 
and commanding the processing node to execute one or more instances of the one or more regions of the program code.
1. One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving, by a plurality of processing nodes in a processing nodes pool, a request indicating one or more regions of program code to access a stream in a stream pool, wherein at least one processing node of the plurality of processing nodes corresponds to a stream rank of the stream; 
accessing, by the plurality of processing nodes, the stream defined in the one or more regions of the program code to service the request;
 selecting the processing node to use for execution of the one or more regions of the program code; 

and executing, by the at least one corresponding processing node one or more instances of the one or more regions of the program code.  



	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of the present application to recite “receiving by a plurality of processing nodes in a processing nodes pool a request indicating one or more regions of program code to access a stream in a stream pool” in order to claim the receiving of the streams. 


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2008/0133891 to Salz et al teaches data parallelism and parallel operations in stream processing.
U.S. Publication No. 2009/0089352 to Davis et al teaches distributed live multimedia switching mechanism and network.
U.S. Publication No. 2009/0089325 to Bradford et al teaches targeted resource allocation.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444